DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 04/27/2021. In virtue of this communication, claims 1 – 10 are pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states “IDT” in the bottom line on page 49 of the claim listing, it needs to be spelled out at least once in the claim before further using the abbreviation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060139120 (Yamaguchi) in view of US 20160218696 (Nosaka) and further in view of US 20170353174 (Komatsu).
Regarding claim 1, Yamaguchi teaches “A multiplexer (FIG 21 and paragraph 0138: duplexer 400) comprising:
a common terminal (FIG 21: an antenna terminal);
a first terminal (FIG 21: transmission terminal Tx.);
a second terminal (FIG 21: reception terminal Rx.);
a first filter disposed on a first path connecting the common terminal and the first terminal to each other (FIG 21 and paragraph 0138: a Tx filter (transmission filter) 401) and that includes a plurality of elastic wave resonators (paragraph 0138: a Tx filter (transmission filter) 401 to which the disclosed piezoelectric resonator filter is applied. Paragraph 0065: Each of the serial piezoelectric resonators 11 and the parallel piezoelectric resonators 12 is a thin film piezoelectric resonator (FBAR: Film Bulk Acoustic Resonator) or a SAW (Surface Acoustic Wave resonator) resonator. Also paragraph 0086 and FIG 5C, paragraph 0102 and FIG 12); and
a second filter disposed on a second path connecting the common terminal and the second terminal to each other (FIG 21 and paragraph 0138: an Rx filter (reception filter) 402 to which the disclosed piezoelectric resonator filter is applied) and that has a pass band higher in frequency than a pass band of the first filter (paragraph 0068 and FIG 2: the pass band shown in FIG. 2 corresponds to a transmission band, and the stop band shown in FIG. 2 corresponds to a reception band. As may be seen, the reception band is higher in frequency than the transmission band, as is required by the claim); wherein
the plurality of elastic wave resonators include (FIG 21):
one or more serial resonators that are disposed on the first path (resonators connected in series in filter 401 in FIG 21); and
two or more parallel resonators each of which is disposed on a path connecting a node on the first path and a ground to each other (resonators connected in parallel in filter 401 in FIG 21);
the two or more parallel resonators include a first parallel resonator located on a side of the common terminal (please see Sketch 1 below which is annotated FIG 21 for position of “a first parallel resonator”) and a parallel resonator located on a side of the first terminal (please see Sketch 1 below which is annotated FIG 21 for position of “a parallel resonator”) when seen from a first serial resonator that is one of the one or more serial resonators and that is closer to the common terminal than a remainder of the one or more serial resonators (please see Sketch 1 below which is annotated FIG 21 for position of “a first serial resonator”

    PNG
    media_image1.png
    971
    1224
    media_image1.png
    Greyscale

Sketch 1
);
each of the plurality of elastic wave resonators includes a substrate (FIG 5C and paragraph 0086: a substrate 615 lying beneath the electrodes 611 and 612) having piezoelectricity (at least paragraphs 0003 and 0138), an IDT electrode including a pair of comb-shaped electrodes that are provided on the substrate (FIG 5C and paragraph 0086: a SAW resonator is composed of: comb-like electrodes 611 and 612 defining input and output sections)…”
Yamaguchi does not disclose “…a dielectric layer provided on the substrate so as to cover the IDT electrode; and the dielectric layer of at least one of the first parallel resonator and the first serial resonator has a thickness smaller than a thickness of the dielectric layer or layers of a remainder elastic wave resonator/resonators.” In fact, Yamaguchi does not disclose much about construction of the SAW resonator, thus leaving its particular implementation to a person of ordinary skill reading his disclosure.

Nosaka in FIG 3 and paragraph 0043 discloses a schematic front cross-sectional view of an acoustic resonator which includes a piezoelectric layer 31 and interdigital transducer (IDT) electrodes 32 provided on one side of the piezoelectric layer 31, which is similar to the disclosure of Yamaguchi. However, in addition to that, Nosaka teaches that a SiO2 film 33 is provided so that the IDT electrodes 32 are covered with the SiO2 film 33 which protects the IDT electrodes 32 (“a dielectric layer provided on the substrate so as to cover the IDT electrode”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a SiO2 film to cover the IDT electrodes, as disclosed by Nosaka, in the filter arrangement of Yamaguchi. Doing so would have provided protection for the electrodes (see Nosaka, paragraph 0043).
Further, Komatsu also teaches duplex filter (FIG 1 and 3 with corresponding description). Paragraphs 0042 – 0043 and FIG 4 disclose cross-sectional view showing the structure of the first filter 210 comprising SAW resonators with an interdigital transducer (IDT) electrode formed of a pair of interdigitated comb-shaped electrodes, which is similar to the SAW resonators disclosed by Yamaguchi and Nosaka. Paragraph 0043 states that the main surface of the piezoelectric substrate 310 as well as the IDT electrodes 320 are covered with a dielectric film 330 made of silicon dioxide (SiO2) (“a dielectric layer provided on the substrate so as to cover the IDT electrode”), just like Nosaka. However, paragraph 0043 further states that the dielectric film covering the front-end resonator 212 is thinner than the dielectric film covering the rest of the resonators in the filter. This can prevent the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter in the duplexer, as explained in FIG 5 with corresponding description.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Komatsu reduction of the dielectric film thickness for the front-end resonator closest to the antenna terminal, in the system of Yamaguchi and Nosaka, at least for the filter with the lower passband, which is transmission filter, as was explained above. Doing so would have allowed to prevent the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter in the duplexer (see Komatsu, paragraph 0043).
When the teaching of Komatsu is implemented for the transmission filter 401 shown in FIG 21 of Yamaguchi, the front-end resonator of Komatsu would have corresponded to either one of the first parallel resonator or the first serial resonator which would have reduced thickness of the dielectric layer, thus resulting in “the dielectric layer of at least one of the first parallel resonator and the first serial resonator has a thickness smaller than a thickness of the dielectric layer or layers of a remainder elastic wave resonator/resonators.” 

Regarding claim 6, Yamaguchi teaches “A high-frequency front-end circuit (shown in FIG 22 and described in paragraph 0139) comprising: the multiplexer according to Claim 1 (paragraph 0139: the antenna duplexer 404 shown in FIG. 21); and an amplifier circuit that is connected to the multiplexer (paragraph 0139: either transmission amplifier 405 or reception amplifier 408).”
Regarding claims 2 and 7, Yamaguchi in combination with Komatsu does not teach “wherein the dielectric layer of the first parallel resonator and the dielectric layer of the first serial resonator each have a thickness smaller than the thickness of the dielectric layer or layers of the remainder of the plurality of elastic wave resonators.”
Komatsu, however, teaches making the thickness of the dielectric layer of the front-end resonator thinner than that of the rest of the resonators. In Komatsu, FIG 1 showing complete structure of the filters, there is a single front-end resonator such as 111 in filter 110 or 121 in filter 120.
Looking at Yamaguchi’s filter 401 in FIG 21 or in Sketch 1 above, there are two resonators which may be considered as front-end resonators: a first parallel resonator and a first serial resonator. In this case there would be three options to try: to reduce the thickness of the first parallel resonator only; to reduce the thickness of the first serial resonator only; or to reduce the thickness of both first serial resonator and first parallel resonator. Since the number of options is small and well defined, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to try and apply the teaching of Komatsu about reduction of the thickness of the dielectric layer on top of the front-end resonator to both first parallel resonator and first serial resonator with the expectation of success since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claims 3 and 8, Yamaguchi in combination with Komatsu teaches “wherein each of the dielectric layers is provided such that a surface of the dielectric layer is parallel or substantially parallel to a main surface of the corresponding substrate (may easily be seen from Komatsu, FIG 4A: the top surfaces of the dielectric portions 340 and 330 are parallel to the top surface of substrate 310).”
Regarding claim 4, Yamaguchi does not teach “wherein each of the substrates is a lithium niobate substrate.” In fact, Yamaguchi does not teach the material for the substrate 615 in the embodiment of FIG 5C.
Komatsu teaches at least in paragraphs 0002 and 0042 that piezoelectric substrate may be made of lithium niobate.
Therefore, since Yamaguchi does not disclose the material for the substrate 615 in the embodiment of FIG 5C, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such material as lithium niobate, as disclosed by Komatsu, to implement the substrate 615 in the embodiment of FIG 5C of Yamaguchi simply as design choice with predictable results since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Regarding claims 5 and 9, Yamaguchi in combination with Komatsu teaches or fairly suggests “wherein a frequency at which a higher-mode spurious emission is caused to occur by the first filter is included in a frequency pass band of the second filter (Komatsu, paragraph 0043: configuring the film thickness T2 of the dielectric film 330 in the region 340 corresponding to the front-end resonator 212 to be relatively smaller can prevent the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter 220. Also in FIG 5 and paragraphs 0046 — 0048).”
Regarding claim 10, Yamaguchi teaches “A communication device (paragraph 0139: FIG. 22 is a diagram illustrating an exemplary structure of a communication device 411) comprising:
an RF-signal processing circuit that processes a high-frequency signal that is transmitted and received by an antenna element (FIG 22 and paragraph 0139: transmission circuit 407 and reception circuit 409); and the high-frequency front-end circuit according to Claim 6 that transmits the high-frequency signal between the antenna element and the RF-signal processing circuit (combination of filters 404, 406 and amplifiers 405 and 408 shown in FIG 22).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648